19 F.3d 31
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juan Ignacio RESENDIZ-LOPEZ, Defendant-Appellant.
No. 93-50175.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1994.*Decided Feb. 15, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Juan Ignacio Resendiz-Lopez appeals his 80-month sentence imposed following entry of his guilty plea to illegal reentry into the United States after prior deportation and prior conviction of an aggravated felony, in violation of 8 U.S.C. Sec. 1326(a), (b)(2).  Counsel for Resendiz-Lopez filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), which identified one possible issue for review:  whether the sentence imposed was unconstitutionally disproportionate to the crime committed.1  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
The 80-month sentence imposed for an offense with a statutory maximum sentence of 15 years' imprisonment, see 8 U.S.C. Sec. 1326(b)(2), was not unconstitutionally disproportionate to the offense committed.   See United States v. Klein, 860 F.2d 1489, 1495 (9th Cir.1988) (Congress has broad discretion to set the punishments for a crime, and sentence imposed within statutory limits cannot be overturned as a violation of the Eighth Amendment unless totally out of proportion to the severity of the crime).


4
Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no other issue for review.  Accordingly, counsel's motion to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's brief received on June 16, 1993, and Appellee's brief received on September 9, 1993 are ordered filed